United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1062
                                   ___________

United States of America,              *
                                       *
             Plaintiff-Appellee,       *
                                       * Appeal from the United States
      v.                               * District Court for the District
                                       * of Minnesota.
Keith Wells,                           *
                                       * [UNPUBLISHED]
             Defendant-Appellant.      *
                                  ___________

                             Submitted: February 9, 2009
                                Filed: February 19, 2009
                                 ___________

Before BYE, JOHN R. GIBSON, and GRUENDER, Circuit Judges.
                             ___________

PER CURIAM.

      Keith Wells pleaded guilty to bank robbery in violation of 18 U.S.C. § 2113(a).
The district court1 sentenced him to 57 months imprisonment followed by three years
of supervised release. Wells appeals his sentence. We affirm.




      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota.
                                           I

       On March 12, 2007, Wells entered a Wells Fargo Bank in Minneapolis,
Minnesota. Once inside, Wells approached a teller and handed her a note demanding
money and directing her to look at his hand. In his hand, Wells was holding a piece
of wood concealed underneath a black hat, which gave the impression he was holding
a gun. The teller handed Wells $1,385, and he left the bank. Later that day, Wells
called his brother, a Minneapolis police officer, and told him he had robbed a bank.
Wells’s brother took him to a local FBI office, where Wells turned himself in and
made a complete confession.

        Wells was charged with and pleaded guilty to bank robbery in violation of 18
U.S.C. § 2113(a). At sentencing, the district court calculated Wells’s base offense
level at 21. Combined with a Criminal History Category III, Wells’s advisory
Guidelines range was 46 to 57 months. At the sentencing hearing, Wells sought a
sentence of 46 months imprisonment. In support of a sentence at the low end of the
Guidelines range, Wells stated many of his problems have been caused by his
prolonged history of alcohol abuse. According to Wells and his brother (who spoke
at the sentencing hearing), Wells lost his job because of his alcohol abuse, and he has
unsuccessfully attempted treatment multiple times. Wells stated he was intoxicated at
the time of the bank robbery and was not thinking clearly.

      The district court asked Wells how many times someone has told him he has a
problem with alcohol, to which he responded, “At least fifty.” The court then stated:

      Not much I can tell you. For some people it’s not an issue. For some
      people it’s lethal, and you’re in the second category. You’re over 21,
      and any time you want to walk into a store you get to buy some more,
      and I’ll make it illegal for you to do it, but I know you’re the only person
      that can stop you is you. Your brother can’t follow you, I can’t, your
      lawyer won’t, girlfriend won’t, and that’s the way it is. And then you
      start making absolutely ridiculous decisions, and when you start doing

                                          -2-
      that, you wind up meeting federal judges. Now, that’s not the best way
      for you to spend your time. Okay. I can’t give you a lecture, it doesn’t
      do any good, and that’s got to be the decision you’re going to have to
      make. But when you come out I’m going to order that you participate in
      alcohol treatment, and I will strongly suggest you consider getting very
      actively involved in some kind of program, probably something like AA
      or something along that line. You just can’t handle it. On the other
      hand, I guess, it’ll, the alternative be, on the streets you’re going to die.
      At least we’ll keep you alive, and we’ll put you in jail. There’s a certain
      measure of value in that, but it’s not much of a life. So I will tell you,
      I’m not angry, although I feel very sympathetic for the tellers. You may
      have known you weren’t going to hurt anybody, but they don’t know
      what the heck’s going on, and they’re entitled to go to work and have
      their life.

The court sentenced Wells to 57 months imprisonment and three years supervised
release. The court ordered restitution in the amount of $1,385, and it recommended
Wells be placed in a facility that would provide an opportunity to participate in the
Bureau of Prisons’s 500-hour residential drug treatment program.

                                           II

        Wells appeals his sentence, arguing it is procedurally flawed and substantively
unreasonable. In reviewing a sentence, we must “first ensure that the district court
committed no significant procedural error, such as failing to calculate (or improperly
calculating) the Guidelines range, treating the Guidelines as mandatory, failing to
consider the § 3553(a) factors, selecting a sentence based on clearly erroneous facts,
or failing to adequately explain the chosen sentence—including an explanation for any
deviation from the Guidelines range.” Gall v. United States, --- U.S. ---, 128 S. Ct.
586, 597 (2007). If there is no procedural error, “we then review the ‘substantive
reasonableness of the sentence’ under an abuse of discretion standard considering the
totality of the circumstances.” United States v. Bain, 537 F.3d 876, 879-80 (8th Cir.
2008) (quoting United States v. Alvizo-Trujilo, 521 F.3d 1015, 1017 (8th Cir. 2008)).


                                          -3-
       Wells first argues the district court did not adequately explain its reasoning for
selecting the chosen sentence, nor does the record demonstrate it considered the 18
U.S.C. § 3553(a) factors. Because Wells did not object to any procedural error below,
we review only for plain error. Id. at 881. In this case, there is no procedural error,
plain or otherwise.

        The district court did not commit procedural error by failing to adequately
explain its chosen sentence. The district court’s obligation is not to provide “a full
opinion in every case,” but simply to “set forth enough to satisfy the appellate court
that [it] has considered the parties’ arguments and has a reasoned basis for exercising
[its] own legal decisionmaking authority.” Rita v. United States, 551 U.S. 338, 127
S. Ct. 2456, 2468 (2008). Moreover, “when a judge decides simply to apply the
Guidelines to a particular case, doing so will not necessarily require lengthy
explanation.” Id. Because the district court decided simply to apply the Guidelines
in this case, we do not require a lengthy explanation. The court heard the parties’
arguments, had before it the presentence report detailing Wells’s history of alcohol use
and criminal behavior, and imposed the sentence only after extensively considering
and discussing Wells’s alcohol abuse, which was the only factor advanced by Wells
in support of his desired sentence. Thus, the district court sufficiently explained its
sentence.

        The district court also did not commit procedural error by failing to consider the
§ 3553(a) factors. “In determining whether a district court has considered the relevant
factors, the context for the appellate court’s review is the entire sentencing record, not
merely the district court’s statements at the hearing.” United States v. Perkins, 526
F.3d 1107, 1110-11 (8th Cir. 2008). Although the court below did not explicitly
reference the § 3553(a) factors by name, “Booker, Rita, and Gall were hardly obscure
decisions likely to have been overlooked by federal sentencing judges, and we
presume that ‘district judges know the law and understand their obligation to consider
all the § 3553(a) factors.’” United States v. Gray, 533 F.3d 942, 943 (8th Cir. 2008)


                                           -4-
(quoting United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc)). Thus,
“[i]f a district court ‘references some of the considerations contained in § 3553(a), we
are ordinarily satisfied that the district court was aware of the entire contents of the
relevant statute.’” Id. (quoting Perkins, 526 F.3d at 1111). In the present case, the
district court referenced many of the considerations contained in § 3553(a). By
discussing Wells’s history of alcohol abuse, it considered the “history and
characteristics of the defendant.” 18 U.S.C. § 3553(a)(1). By noting how scared the
tellers must have been, the court considered “the nature and circumstances of the
offense . . . .” 18 U.S.C. § 3553(a)(1). Finally, the court discussed Wells’s need for
substance abuse treatment while incarcerated and the need to provide restitution. See
18 U.S.C. § 3553(a)(2)(d) and (a)(7). As such, the district court sufficiently
considered the § 3553(a) factors.

      Lastly, Wells argues the sentence is substantively unreasonable. The district
court sentenced Wells to 57 months in prison, a sentence within the advisory
Guidelines range. “A sentence within the Guidelines range is accorded a presumption
of substantive reasonableness on appeal.” United States v. Petreikis, 551 F.3d 822,
824 (8th Cir. 2009) (quoting Perkins, 526 F.3d at 1110). In light of the serious nature
of Wells’s offense (bank robbery), his criminal history, and his need for substance
abuse treatment, we conclude the 57-month term of imprisonment was reasonable.

                                          III

      Accordingly, we affirm.
                     ______________________________




                                          -5-